Citation Nr: 9910272	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for Raynaud's disease, 
currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's mother


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from January 1986 to January 
1990.  By rating action dated in May 1992, the Department of 
Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
confirmed and continued a 40 percent evaluation for 
neuropathy of all four extremities.  The appellant disagreed 
with that decision.  She testified at a hearing at the 
regional office in June 1993.  In November 1994, pursuant to 
a decision by the hearing officer, the evaluation for the 
neuropathy of the extremities was increased to 50 percent.  
Later in November 1994, the veteran indicated that she wished 
a still higher evaluation for that disability.  An appeal was 
also taken from a January 1995 rating action denying 
entitlement to service connection for a chronic right 
shoulder disability and an October 1995 rating action denying 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
VA hospitalization and treatment.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1998 when service connection for a chronic 
right shoulder disability was granted.  A rating action of 
July 1998 assigned a noncompensable rating for the condition.  
The rating issue is not a part of the appeal.  Holland v. 
Gober, 124 F3d 42 (1997).  

The Board decision denied entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability as a result of VA hospitalization and treatment 
during 1994.  Appellate consideration of the remaining 
question of an increased rating for the disability of all 
four extremities, then rated as sensory neuropathy, was 
referred to the regional office for appropriate action.  The 
Board decision noted that the condition had been diagnosed as 
Raynaud's disease for several years and the diagnostic code 
for Raynaud's disease was being utilized to rate the 
condition.  The Board directed that the condition be rated as 
a vascular condition and that the rating include 
consideration of the amended VA schedule for rating 
disabilities with regard to the cardiovascular system that 
was effective in January 1998.  In October 1998, the 
50 percent evaluation for the veteran's condition as 
confirmed and continued.  Although the rating sheet still 
refers to the condition as a sensory neuropathy, it appears 
that the correct rating criteria have been applied and 
furnished to the appellant.  This issue is again before the 
Board for further appellate consideration.  

In a June 1996 rating action, the RO denied entitlement to 
service connection for a gastrointestinal disability and a 
psychiatric disorder.  Entitlement to a total disability 
rating by reason of individual unemployability was also 
denied.  The appellant did not disagree with those findings 
or initiate an appeal, and they became final.  In October 
1997 she attempted to reopen the claims for service 
connection.  That request was denied in a rating action of 
October 1998.  No disagreement with that rating action is of 
record and therefore, they are not issues for consideration 
on appeal.  In recent correspondence the appellant has also 
noted that she has been recently diagnosed as having 
connective tissue disease and has indicated she is 
unemployed.  However, no clear claim for benefits by reason 
of these two problems is apparent.  If the veteran wishes to 
claim service connection for connective tissue disease, or 
reopen her claim for a total rating due to unemployability, 
it is incumbent upon her to clearly so state to the RO.  
38 C.F.R. § 3.155.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's vascular condition is manifested by 
numbness and coldness of the hands and feet with pigmentation 
changes.  

3.  Swelling of the hands and feet or ulceration of the 
fingers or toes have not been demonstrated.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for the appellant's 
Raynaud's disease is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 7117 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that she was 
seen in July 1989 with complaints including numbness of the 
hands and feet.  In August 1989, the impression was 
peripheral neuropathy.  

When the veteran was examined by the VA in March 1990, she 
complained of numbness involving the hands and feet.  Various 
findings were recorded, including decreased sensation in both 
upper and lower extremities.  The diagnosis was sensory 
neuropathy.  In a March 1991 rating action, service 
connection was established for neuropathy of the upper and 
lower extremities.  Each extremity was rated as 10 percent 
disabling, for a combined rating of 40 percent.  

The veteran was again examined by the VA in October 1991.  
She reported constant numbness of both hands and both legs.  
On neurologic examination, the gait and station were normal.  
Motor system examination showed all muscle groups exhibiting 
normal strength.  Tone and coordination were intact.  Her 
reflexes were symmetric.  Sensory examination showed 
decreased sensation in the upper extremities to the wrist 
level and decreased sensation in the lower extremities to 
just above the ankles.  The diagnosis was sensory neuropathy.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was seen during 
1992 and 1993 with complaints of numbness and tingling of the 
hands and feet.  

The veteran was again examined by the VA in August 1993.  She 
complained of cooling of her skin, especially her hands and 
feet, associated with numbness and tingling.  She also 
complained of asymptomatic, brown, flat patches on her face 
and lower legs.  She complained that the tops of her feet had 
turned red in the past.  On examination, there was a macular, 
light brown hypermelanosis over her cheekbones.  On 
examination of her hands, her fingertips were cool to 
palpation and erythematous.  An ice cube test was performed 
for five minutes with her holding a glove filled with ice 
cubes.  On rewarming, marked cyanosis was noted on the 4th 
and 5th digits of the left hand associated with mottling of 
the left hand.  Additionally, the pulses of her hands were 
checked.  There were no abnormalities detected.  No 
abnormalities were noted on her legs or the tops of her feet.  
On neurological examination her gait and station were normal.  
All muscle groups exhibited normal strength.  Tone and 
coordination were intact and reflexes were symmetric.  The 
sensory examination was intact.  The diagnoses were 
idiopathic melasma and Raynaud's disease.  

The regional office thereafter received additional VA 
outpatient treatment records reflecting that the veteran was 
observed and treated for various conditions during 1993 and 
1994.  Her complaints included numbness and coldness of the 
hands and feet.  

The veteran was examined by the VA in April 1995.  She stated 
that her hands and feet became numb when they were cold.  She 
stated that, when her hands and feet were cold, they 
initially turned beet red and then became blue or white.  She 
indicated that on rewarming, it took two hours for her hands 
and feet to feel normal.  She indicated that her skin was 
blotchy whenever she was the least bit cool.  She stated that 
her hands ached and she had occasional swelling in her 
knuckles.  She also felt that her hands were weak.  On 
examination, her hands were cold.  The tips of her fingers 
were dusky red as were all of the knuckles.  There was no 
swelling in any joint and range of motion of the fingers 
appeared to be normal.  Examination of the feet showed that 
the toes were dusky red and very cool to touch.  There was a 
generalized blotchiness of the skin.  The impressions 
included Raynaud's disease and livedo reticularis.  

VA outpatient treatment records reflect that she was seen on 
several occasions in 1995, 1996 and 1997 for her vascular 
disorder with complaints, including problems with her hands 
and feet.  When she was seen in June 1995, the assessment was 
Raynaud's disease.  In February 1997, the skin was cold with 
purplish mottled lesions.  In March 1997, diffuse livedo 
reticularis on the legs was reported.  There were also 
brownish macules.  In June 1997, an impression of Cottron's 
sign was made.  In August 1997, the assessments included 
Raynaud's disease, livedo reticularis, petechia by history 
and Cottron's sign.  

II.  Analysis

A 20 percent evaluation is warranted for Raynaud's disease 
with occasional attacks of blanching or flushing.  A 40 
percent evaluation requires frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  A 60 percent 
evaluation requires multiple painful, ulcerated areas.  The 
20 percent evaluation is applicable to unilateral or 
bilateral involvement of both upper and lower extremities.  
The 40 percent and 60 percent evaluations are applicable to 
unilateral involvement. With bilateral involvement separately 
meeting the requirements for evaluation in excess of 
20 percent, 10 percent will be added to the evaluation for 
the more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  38 C.F.R. § Part 4, Code 7117, effective prior 
to January 1998.  

A 40 percent evaluation is provided for Raynaud's syndrome 
when there are characteristic attacks occurring at least 
daily.  A 60 percent evaluation is provided when there are 
two or more digital ulcers and a history of characteristic 
attacks.  38 C.F.R. § Part 4, Code 7117, effective in January 
1998.  For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias and precipitated by exposure to cold or 
by emotional upsets.  These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.  

In this case the appellant has complained of numbness and 
coldness of her hands and feet and also pigmentation changes 
when cold.  These symptoms have been demonstrated on the VA 
examinations and VA outpatient treatment records.  Several 
other symptoms, apparently associated with the Raynaud's have 
also been reported.  However, although she indicated that she 
had occasional swelling of her knuckles when she was examined 
by the VA in April 1995, there was no swelling of any joint 
noted on the examination and range of motion of the fingers 
appeared to be normal.  The medical evidence of record does 
not indicate that the appellant has ever had any digital 
ulcers.  Under the old rating criteria, a 40 percent rating 
was assigned if a single extremity was involved to the 
required degree, but only an additional 10 percent could be 
added, even if all the other extremities were involved to a 
similar degree.  That standard was made clearer by the 
recently revised rating criteria which clearly state that the 
rating is on the basis of the overall condition, regardless 
of the number of extremities involved.  Under the revised 
criteria, it is apparent that the appellant does not meet the 
60 percent standard.  There is no 50 percent rating currently 
listed.  However, because the appellant had such a rating 
under the provisions in effect prior to January 1998, that 
rating cannot be reduced, absent a new adjudication which 
commences after the effective date of the revised ratings.  
Accordingly, under the circumstances, the Board is unable to 
conclude that an evaluation in excess of 50 percent would be 
warranted under the provisions of Diagnostic Code 7117 that 
were in effect either prior to or after January 1998.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
June 1993 hearing on appeal; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a rating in excess of 50 percent for Raynaud's 
disease is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

